DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 2/19/2021 in which Applicant lists claims 1-23 as being cancelled, claims 24-31 and 34-49 as being previously presented, and claims 32-33 as being currently amended. It is interpreted by the examiner that claims 24-49 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 2/24/2020 and 10/15/2021 was/were considered.
The information disclosure statement filed 6/19/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because they are cumulative in that the crossed through references are duplicates of those submitted in the 2/24/2020 IDS.  It has been placed in the application file, but the crossed through information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "S1" and "S2" have both been used to designate “first scanner” (see para. [0099]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it is over 150 words and includes the legal phraseology “means”.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities: paragraph [0012] refers to “Claim 1” and “Claim 18” and are inappropriate and should be removed. Additionally, claims 1 and 18 have been cancelled.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In at least claim 24, claim limitation “variable beam deflection means for switching” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “switching” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 24, and the claims which depend from claim 24, has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “variable beam deflection means for switching” has been interpreted as corresponding to “a variably positionable mirror”, “a dielectric and/or dichroic mirror”, “a wavelength-dependent and polarization-dependent dielectric and/or dichroic mirror” (see at least paragraphs [0059]-[0063], [0093]-[0094]).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “scanning optical unit for providing” in at least claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, “scanning optical unit for providing” is interpreted to be “an arrangement of lenses” as set forth in at least paragraph [0024] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-49 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the laser scanning microscope including the essential components of “a laser module LM, a main colour splitter HFT, an optical arrangement SM according to the invention for scanning excitation and manipulation light 10, a microscope objective MO and a detection module DM” (see paragraph [0097] of the specification), which is/are critical or essential to the practice of the invention but not included in at least claim 24. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Claim 24 includes a laser scanning microscope/laser scanning fluorescence microscope in the preamble, and the body of the claim refers back to the preamble (e.g. “for scanning the excitation and manipulation radiation” in lines 6 of claim 24), and paragraph [0097] of the specification recites that the above listed components are essential components of the laser scanning microscope.
Claims 25-49 are rejected for inheriting the same deficiencies of claim 24, from which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 24, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (lines 1-3 of claim 24).  See MPEP § 2173.05(d). Therefore, it is not clear if the optical arrangement of claim 24 is required to be part of a laser scanning microscope or is limited to a laser scanning fluorescence microscope, and the intended scope of the claims cannot be determined. For the purpose of this examination “a laser scanning microscope, in particular a laser scanning fluorescence microscope” has been interpreted as “a laser scanning fluorescence microscope”.
Claims 25-49 are rejected for inheriting the same deficiencies of claim 24, from which they depend.

Claims 24-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 24, the language “positioned between the first focusing device and the second pupil plane, on the one hand, and the second pupil plane and the second focusing device on the other” is not clear since it is not clear what restrictions/limitation is implied, if any, by the use of “on the one hand” and “on the other”. For the purpose of this examination the limitation has been interpreted as “positioned both between the first focusing device and the second pupil plane, and between the second pupil plane and the second focusing device”.
Claims 25-49 are rejected for inheriting the same deficiencies of claim 24, from which they depend.
The language “is designed for being used in a laser scanning fluorescence microscope” in claim 25 uses the relative terms “is designed for” without providing any further additional structure, and claim 24 already recites “in…a laser scanning fluorescence microscope” and therefore the claim is indefinite. The term “is designed for” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, there is no standard provided in the specification to define how the optical arrangement should be considered “designed for being used in a laser scanning fluorescence microscope”. As such, the metes and bounds of the claimed limitation cannot be discerned.
Claim 32 recites the limitation “the second scanner”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitations “the third scanner” and “the second scanner”.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 42, the limitation “the further component is one of a mirror and a fixed mirror” is interpreted to be a Markush group, yet it is not clear what is intended by “is one of a mirror and a fixed mirror” as a fixed mirror would still be considered as “a mirror”. Therefore, the intended difference between a “fixed mirror” and a “mirror” is not clear for the purposes of the Markush group, and the intended scope of the claim cannot be determined.
In claim 44, the language “at least one main colour splitter for splitting at least one of excitation radiation and manipulation radiation, on the one hand, and wavelength-shifted detection light emanating from a specimen, on the other” is not clear since it is not clear what restrictions/limitation is implied, if any, by the use of “on the one hand” and “on the other”. For the purpose of this examination the limitation has been interpreted as “at least one main colour splitter for splitting at least one of excitation radiation and manipulation radiation, and wavelength-shifted detection light emanating from a specimen”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-25, 28-29, 34-36 and 41-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boehme et al., U.S. Patent Application Publication Number 2016/0131881 A1 (hereafter, Boehme).
Regarding claims 24-25, as best understood, Boehme discloses an optical arrangement for scanning at least one of excitation radiation and manipulation radiation in a laser scanning fluorescence microscope (see at least figures 1 and 2, as well as paragraph [0035]), comprising:
a scanning optical unit for providing a first pupil plane (see at least figures 1 and 2, elements MO and/or SO, as well as paragraphs [0018], [0035], [0051]);
a first beam-deflecting device, formed by a first scanner arranged in the first pupil plane, for scanning the excitation radiation and manipulation radiation in a first coordinate direction (see at least figures 1 and 2, element S1, as well as paragraphs [0044], [0046]-[0047]);
a first focusing device for producing a second pupil plane, which is optically conjugate to the first pupil plane (see at least figures 1 and 2, element HSP);
a second beam-deflecting device for deflecting at least one of the excitation radiation and manipulation radiation, which is arranged in the second pupil plane (see at least figures 1 and 2, element S2);
a second focusing device for producing a third pupil plane, optically conjugate to the first pupil plane and the second pupil plane (see at least figures 1 and 2, elements T3 and L, as well as pupil P);
a third beam-deflecting device arranged in the third pupil plane for deflecting at least one of the excitation radiation and manipulation radiation (see at least figures 1 and 2, beam deflection prism including elements U1 and U2, as well as paragraphs [0064], [0070]); and
a variable beam-deflecting means for switching an optical beam path between a first beam pathway and a second beam pathway (see at least figures 1 and 2, elements SP2 and SP3, as well as paragraphs [0053]-[0055]) positioned between the first focusing device and the second pupil plane (see at least figures 1 and 2, elements HSP and S2), and between the second pupil plane and the second focusing device (see at least figures 1 and 2, elements S2 and T3/L).
Regarding claim 28, as best understood, Boehme discloses the limitations of claim 24, and wherein at least one of the first focusing device and the second focusing device is one of a concave mirror, a toric concave mirror and a spherical concave mirror (see at least figures 1 and 2, element HSP, as well as paragraphs [0046], [0062]).
Regarding claim 29, as best understood, Boehme discloses the limitations of claim 24, and wherein the second beam-deflecting device in the second pupil plane is a second scanner for scanning at least one of the excitation radiation and the manipulation radiation in a second coordinate direction that differs from the first coordinate direction (see at least figures 1 and 2, element S2, as well as paragraph [0047]).
Regarding claim 34, as best understood, Boehme discloses the limitations of claim 24, and wherein the first scanner is a galvanometric scanner (see at least figures 1 and 2, element S1, as well as paragraph [0048]).
Regarding claim 35, as best understood, Boehme discloses the limitations of claim 24, and wherein the variable beam-deflecting means has a variably positionable mirror (see at least figures 1 and 2, elements SP2 and SP3, as well as paragraphs [0053]-[0055]).
Regarding claim 36, as best understood, Boehme discloses the limitations of claim 35, and  wherein means are present for moving the mirror and for pivoting the mirror into and out of the beam path (see at least figures 1 and 2, elements SP2 and SP3, as well as paragraphs [0053]-[0055]).
Regarding claim 41, as best understood, Boehme discloses the limitations of claim 24, and wherein formed in the second beam pathway is a fourth pupil plane, which is optically conjugate to the first pupil plane and the third pupil plane and in which a further component which is at least one of beam-deflecting and beam-shaping is arranged (see at least figures 1 and 2, element S3, as well as paragraphs [0053]-[0055]).
Regarding claim 42, as best understood, Boehme discloses the limitations of claim 41, and wherein the further component is one of a mirror (see at least figures 1 and 2, element S3) and a fixed mirror.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 44-49 are rejected under 35 U.S.C. 103 as being unpatentable over Boehme et al., U.S. Patent Application Publication Number 2016/0131881 A1 (hereafter, Boehme) in view of Funk et al., U.S. Patent Application Publication Number 2006/0012864 A1 (hereafter, Funk).
Regarding claim 44, as best understood, Boehme discloses the limitations of claim 24, and at least one laser light source for emitting laser radiation for at least one of exciting and manipulating a specimen (see at least figures 1 and 2, element BDE, as well as paragraphs [0007], [0035]);
at least one microscope objective for guiding at least one of the excitation radiation and manipulation radiation onto a specimen and for guiding detection light emanating from the specimen (see at least figures 1 and 2, element MO);
a detection module for detecting the detection light (see at least figures 1 and 2, element BDE, as well as paragraph [0007]); and
an optical arrangement for scanning at least one of the excitation radiation and manipulation radiation (see at least figures 1 and 2, at least one of elements SO, S1, S2, and/or S3).
Boehme does not specifically disclose at least one main colour splitter for splitting at least one of excitation radiation and manipulation radiation, on the one hand, and wavelength-shifted detection light emanating from a specimen, on the other. 
However, Funk teaches a scanning light fluorescence microscope including at least one main colour splitter for splitting at least one of excitation radiation and manipulation radiation, on the one hand, and wavelength-shifted detection light emanating from a specimen, on the other (see at least element 17 and paragraphs [0037], [0052], [0064] of Funk).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the laser scanning microscope of Boehme to include the teachings of Funk so that the illumination and detection systems include at least one main colour splitter for splitting at least one of excitation radiation and manipulation radiation, on the one hand, and wavelength-shifted detection light emanating from a specimen, on the other, for the purpose of using a well-known type of dichroic mirror to split excitation illumination light from fluorescent detection light while having a reasonable expectation for success.
Regarding claim 45, as best understood, Boehme in view of Funk discloses the limitations of claim 44, and further comprising a device for multipoint illumination having a plurality of illumination channels (see at least paragraph [0043] of Boehme).
Regarding claims 46 and 47, Boehme does not specifically disclose a device for multipoint illumination has a multichannel AOTF for controlling the individual illumination channels; and/or further comprise a device for manipulating the polarization for at least one of the illumination channels.
However, Funk further teaches that the scanning light fluorescence microscope may include a multichannel AOTF for controlling the individual illumination channels (see at least figure 1, element 8, as well as paragraph [0037], and paragraphs [0067]-[0068] and figure 5 showing 3 channel AOTFs); and/or further comprising a device for manipulating the polarization for at least one of the illumination channels (see at least figure 5 showing halfwave plates and polarizing beam splitter cubes).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the laser scanning microscope of Boehme in view of Funk to include the further teachings of Funk so that the microscope includes a device for multipoint illumination has a multichannel AOTF for controlling the individual illumination channels; and/or further comprises a device for manipulating the polarization for at least one of the illumination channels, for the purpose of controlling the wavelength and polarization of illumination light on a sample while having a reasonable expectation for success.
Regarding claim 48, as best understood, Boehme in view of Funk discloses the limitations of claim 44, and configured for providing contrast on the basis of at least one the following non-linear contrast principles multiphoton fluorescence (see at least paragraphs [0003], [0016], [0035], [0043] of Boehme), two-photon fluorescence, three-photon fluorescence, CARS, and SRS.
Regarding claim 49, as best understood, Boehme in view of Funk discloses the limitations of claim 44, and which is one of a confocal microscope and a confocal laser scanning fluorescence microscope (see at least paragraphs [0016], [0035], [0043] of Boehme).
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Anhut et al., US 2020/0183139 A1 claims a very similar optical arrangement to that set forth in at least claim 24 (see at least claim 27), but does not claim the same positioning for the variable beam deflection means.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/24/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872